Opinion by
Ekwall, J.
It was stipulated that the gin in question was produced, manufactured, and withdrawn from warehouse in the Virgin Islands at or above 100 proof; that, subsequently, it was reduced to 90 proof, prior to shipment to the United States; and that internal revenue tax imposed in the United States upon like articles of domestic manufacture was $9 per proof gallon at all times in question herein. Upon the agreed statement of facts, the claim that the merchandise should have been assessed upon the basis of the proof gallonage rather than upon the wine gallonage was sustained.